Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 1 of 12 PagelD# 588

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Tonny A. Pitt, )
Petitioner, )
)

v. ) 1:20cv1054 (TSE/IDD)
)
Harold W. Clark, )
Respondent. )

MEMORANDUM OPINION

 

Tonny A. Pitt (“Petitioner” or “Pitt”), a Virginia inmate proceeding pro se, filed a petition
for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254, challenging the constitutionality of his
June 1, 2016 convictions in the Circuit Court of the City of Alexandria for three counts of burglary;
one count of possession of burglary tools; one felony count and three misdemeanor counts of
intentional damage of property; and two counts of petit larceny with intent to sell. Respondent
has filed a Rule 5 Answer and a Motion to Dismiss, with supporting briefs and exhibits. The
petitioner was given the opportunity to file responsive materials pursuant to Roseboro v.
Garrison, 528 F.2d 309 (4th Cir. 1975) and Local Rule 7(K) but he has not responded.
Accordingly, this matter is now ripe for disposition. For the reasons that follow, the Court has
determined that respondent’s Motion to Dismiss must be granted, and the petition dismissed with
prejudice.

I. Procedural History

Pitt is detained pursuant to a final order of the Circuit Court for the City of Alexandria dated
June 1, 2016. After a bench trial, the circuit court convicted Pitt of three counts of burglary:
possession of burglary tools; one felony and three misdemeanor counts of intentional damage of
property; and two counts of petit larceny with intent to sell. The circuit court sentenced Pitt to an

aggregate sentence of 71 years and 12 months in prison, with all but 10 years suspended. [Dkt. No.
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 2 of 12 PagelD# 589

17-1]. A judge of the Court of Appeals of Virginia denied Pitt’s petition for appeal by order dated
January 25, 2017, and a three-judge panel of that court affirmed that denial on April 21, 2017. [Dkt.
No. 17-2 at 1-14]. The Supreme Court of Virginia refused Pitt’s petition for appeal on March 26,

2018. [Dkt. No. 17-3 at 1].

On January 29, 2019, Pitt, proceeding pro se, filed a petition for a writ of habeas corpus in
the circuit court, which dismissed the petition on June 7, 2019. [Dkt. Nos. 17-4, 17-5]. The
Supreme Court of Virginia refused Pitt’s petition for appeal on August 5, 2020, finding “no
reversible error in the judgment complained of.” [Dkt. No. 17-7].

II. Present Petition and Exhaustion
On September 8, 2020, Pitt timely filed a habeas petition in this Court, in which he alleges

the following claims of ineffective assistance of counsel:

(1) Trial counsel failed to consult with “a state forensic psychiatrist expert to
assist the defense with investigating and developing the facts surrounding
Pitt’s history of mental illness where there was evidence in the [presentence
investigation] that Pitt had previously been admitted to a mental institution or
hospital, and diagnosed with mental illness.” [Dkt. No. 1-1 at 3, 11-16];

Q) Trial counsel “failed to conduct an independent investigation of the facts
surrounding Pitt’s history of mental illness and hospitalization by
subpoenaing and reviewing Pitt’s mental health records.” [Dkt. No. 1-1 at 3,
16-19]; and

GB) “Trial counsel failed to move for, and secure, a psychological evaluation to
determine Pitt’s competency to stand trial and his mental state at the time of
the alleged offenses.” [Dkt. No. 1-1 at 3-4, 19-21].

The respondent admits that Pitt has exhausted his claims by presenting them to the Supreme Court of
Virginia in his appeal of the circuit court’s denial of habeas corpus relief.
III. Merits Standard of Review
Review of petitioner’s claims is governed by the Anti-terrorism and Effective Death
Penalty Act of 1996 (AEDPA). The AEDPA standard requires federal courts give deference to

the state court’s merits decision unless the decision was (1) contrary to, or an unreasonable
2
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 3 of 12 PagelD# 590

application of, a clearly established United States Supreme Court decision, or (2) based on an
unreasonable determination of facts “‘in light of the record before the state court.” Harrington v.
Richter, 562 U.S. 86, 100 (2011); see 28 U.S.C. § 2254(d)(2). Under 28 U.S.C. § 2254(e)(1). a
federal court must presume a state court’s determination of facts is correct unless rebutted by
clear and convincing evidence. Sharpe v. Bell, 593 F.3d 372, 378 (4th Cir. 2010) (factual issue
determined by state court “shall be presumed to be correct”); Lenz v. Washington, 444 F.3d 295.
299 (4th Cir. 2006) (“[t]he required deference encompasses both the state court’s legal
conclusions and its factual findings”); see also Wood v. Allen, 558 U.S. 290, 300 (2010). (“a
state-court factual determination is not unreasonable merely because the federal habeas court
would have reached a different conclusion in the first instance’); Green v. Johnson, 515 F.3d
290, 299 (4th Cir. 2008) (“federal courts must presume the correctness of a state court’s factual
determinations unless the habeas petitioner rebuts the presumption of correctness by clear and
convincing evidence”).

A state court’s decision constitutes an unreasonable application of clearly established
federal law under § 2254(d)(1) when a state court correctly identifies the “governing legal
principle ... but unreasonably applies that principle to the facts of the ... case.” Barnes v. Joyner,
751 F.3d 229, 238 (4th Cir. 2014) (citation omitted).' In making this assessment, federal courts
“look to whether the state court’s application of law was objectively unreasonable and not simply
whether the state court applied the law incorrectly.” Id. at 238-39 (citation omitted).

[T]he United States Supreme Court has increasingly cautioned, AEDPA
significantly constrains our review of state court decisions on federal

 

'“Only holdings of the Supreme Court issued by the time of the relevant state court decision, and not circuit
precedent, can form the basis for habeas relief under Section 2254(d)(1).” Dodson v. Ballard, 800 F. App’x. 171,
176 (4th Cir. 2020) (citing Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Barnes, 751 F.3d at 239). The federal
court reviews the “ultimate decision” of the state court, not the specific contents of its reasoning or opinion. Blanton
v. Quarterman, 543 F.3d 230, 236 (Sth Cir. 2008). The state court need not articulate, or even know, the clearly
established Supreme Court law, so long as its reasoning and decision do not contradict such law. See Lenz, 444 F.3d
at 307.

 

 
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 4 of 12 PagelD# 591

constitutional claims. We are not at liberty to substitute our judgment for that of
the state court on matters of federal constitutional law, even if we believe the state
court decision was incorrect. “The question under AEDPA is not whether a
federal court believes the state court’s determination was incorrect but whether
that determination was unreasonable — a substantially higher threshold.” Schriro
v. Landrigan, 550 U.S. 465, 473 (2007) (emphasis added); see also Harrington v.
Richter, 562 U.S. 86 (2011). The state court decision may be deemed
unreasonable “only if it is so erroneous that ‘there is no possibility fairminded
jurists could disagree that the state court’s decision conflicts with th[e] [Supreme]
Court’s precedents.’” Nevada v. Jackson, [569 U.S. 505, 508-09] (2013) (per
curiam) (quoting Harrington, [562 U.S. at 102].

 

Hurst v. Joyner, 757 F.3d 389, 394 (4th Cir. 2014).

Finally, under the look through doctrine, the detailed ruling of the circuit court in the state
habeas corpus proceedings, which was summarily affirmed by the Supreme Court of Virginia, is
entitled to deference. See Yist v. Nunnemaker, 501 U.S. 797, 803-04 (2001).

IV. Ineffective Assistance of Counsel

Pitt’s claims assert ineffective assistance of trial counsel. The United States Supreme
Court established a two-prong test a petitioner must meet to state a claim of in effective
assistance of counsel in Strickland v, Washington, 466 U.S. 668 (1984), which requires a
petitioner show deficient performance and prejudice. To establish deficient performance, a
petitioner must show that “counsel’s representation fell below an objective standard of
reasonableness,” id. at 688, and that the “acts and omissions” of counsel were, in light of all the
circumstances, “outside the range of professionally competent assistance,” id. at 690. In making
such a determination, a federal habeas court “must be highly deferential” and presume “that
counsel’s conduct falls within the wide range of reasonable professional assistance.” Id. at 689.
“If counsel’s performance is found to have been deficient under the first part of the Strickland
standard, to obtain relief the petitioner must also show that ‘there is a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been different.’”

Richardson v. Branker, 668 F.3d 128, 139 (4th Cir. 2012) (quoting Strickland, 466 U.S. at 694);
4
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 5 of 12 PagelD# 592

see also Burket v. Angelone, 208 F.3d 172, 189 (4th Cir. 2000) (reviewing court “must be highly
deferential in scrutinizing [counsel’s] performance and must filter the distorting effects of
hindsight from [its] analysis”).

A trial attorney’s tactical decisions deserve a high degree of deference in habeas corpus
review, and if there is even a chance that counsel’s actions were based on sound tactical
judgments, the presumption to that effect has not been overcome. See Darden v. Wainwright,

477 U.S. 168, 186 (1986); Strickland, 466 U.S. at 689; Matthews v. Evatt, 105 F.3d 907, 921 (4th

 

Cir. 1997); see also United States v. Nersesian, 824 F.2d 1294, 1321 (2d Cir. 1987) (tactical
decisions of trial attorney, if reasonably made, provide no basis for ineffective assistance claim).
The second prong of the Strickland test, the “prejudice” inquiry, requires showing that
there is a “reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Strickland, 466 U.S. at 694 (emphasis added). A

reasonable probability is a “probability sufficient to undermine confidence in the outcome.” Id.
{T]he question is not whether a court can be certain counsel’s performance had
no effect on the outcome or whether it is possible a reasonable doubt might have
been established if counsel acted differently. See Wong v. Belmontes, 558
U.S. 15, 27 (2009) (per curiam); Strickland, 466 U.S. at 693. Instead, Strickland
asks whether it is “reasonably likely” the result would have been different. Id., at
696. This does not require a showing that counsel’s actions “more likely than not
altered the outcome,” but the difference between Strickland’s prejudice standard
and a more-probable-than-not standard is slight and matters “only in the rarest
case.” Id., at 693, 697. The likelihood of a different result must be substantial,
not just conceivable. Id., at 693.

Harrington, 562 U.S. at 111-12. An ineffective counsel claim may be disposed of on either

prong because deficient performance and prejudice are “separate and distinct elements.”

Spencer v. Murray, 18 F.3d 229, 232-33 (4th Cir. 1994); see also Strickland, 466 U.S. at 697.
The Supreme Court explained the impact of the deferential scope of federal habeas

review with respect to claims of ineffective assistance of counsel decided by state courts
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 6 of 12 PagelD# 593

applying Strickland in Harrington, 562 U.S. at 101-02. Harrington explained that establishing an
error by the state court is insufficient under § 2254, because “[flor purposes of § 2254(d)(1), ‘an
unreasonable application of federal law is different from an incorrect application of federal
law.’” Id, at 101 (citation omitted). “[E]ven a strong case for relief does not mean the state
court’s contrary conclusion was unreasonable.” Id. at 102. As the Court succinctly stated, “[i]f
this standard is difficult to meet, that is because it was meant to be.” Id.

Finally, “[w]hen assessing a Strickland claim through the lens of AEDPA, [this Court’s]
review is ‘doubly deferential.’” Valentino v. Clarke, 972 F.3d 560, 580 (4th Cir. 2020) (quoting
Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)) (citing Woods v. Etherton, 136 S. Ct. 1149,
1151 (2016) (“[FJederal courts are to afford ‘both the state court and the defense attorney the
benefit of the doubt.’”)). Habeas relief can only be granted “if the state-court decision
unreasonably applied” Strickland. Knowles, 556 U.S. at 122.

In applying Strickland, Harrington stated that a federal habeas court “must determine
what arguments or theories supported or, [if none were stated], could have supported, the state
court’s decision; and then it must ask whether it is possible fair minded jurists could disagree that
those arguments or theories are inconsistent with the holding in a prior decision of [the Supreme]
Court.” 562 U.S. at 102. Habeas relief is appropriate only if “there is no possibility fair minded
jurists could disagree that the state court’s decision conflicts with [the Supreme] Court’s
precedents.” Id, The Court noted that, even without § 2254’s deference, the Strickland standard
“is a most deferential one.” Id. at 105; see Morva v. Zook, 821 F.3d 517, 528 (4th Cir. 2016)
(double-deference standard effectively limits federal review “to a determination of “whether
there is any reasonable argument that counsel satisfied Strickland’s deferential standard.””’)
(citations omitted); see also Johnson v. Sec’y, DOC, 643 F.3d 907, 911 (11th Cir. 2011) (given

“(double deference ... it will be a rare case in which an ineffective assistance of counsel claim

6
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 7 of 12 PagelD# 594

that was denied on the merits in state court is found to merit relief in” federal habeas).

“Under the doubly deferential judicial review that applies to a Strickland claim
evaluated under the § 2254(d)(1) standard,” “[t]he question ‘is not whether a federal court
believes the state court’s determination’ under the Strickland standard ‘was incorrect but
whether that determination was unreasonable — a substantially higher threshold.” Knowles, 556
U.S. at 123. “And, because the Strickland standard is a general standard, a state court has
even more latitude to reasonably determine that a defendant has not satisfied that standard.” Id.
In other words, the double-deference standard effectively limits federal “review to determining
whether there is any reasonable argument that counsel satisfied Strickland’s deferential
standard.” Valentino, 972 F.3d at 580 (internal quotation marks and citations omitted).

V. Analysis

Pitt’s federal claims of ineffective assistance of trial counsel each concern the allegation that
trial counsel was ineffective for failing to investigate Pitt’s sanity at the time he committed the
crimes and his competency to stand trial. In the state habeas proceedings, the circuit court held
that Pitt’s claims were “premised on a fundamental misunderstanding of Virginia law” as to how
a defendant’s mental health may be used as a defense and that because Pitt had failed to
demonstrate that he was legally insane at the time of he committed the crime, he had failed to
satisfy either prong of the Strickland test. [Dkt. No. 17-5 at 5-8]. The circuit court noted that
under Virginia law “evidence of a criminal defendant’s mental health at the time of the offense
is, in the absence of an insanity defense, irrelevant to the issue of guilt” [Id. at 5] (citing Stamper
v. Commonwealth, 324 S.E.2d 682, 688 (Va. 1985)), and noted that Virginia only recognizes two
tests whereby “an accused can establish criminal insanity, the M’Naghten Rule and the
irresistible impulse doctrine,” and that under either test Pitt bore “the burden of proving that he

was insane at the time of the offense.” [Id. at 6] (citing Bennett v. Commonwealth, 511 S.E.2d
7
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 8 of 12 PagelD# 595

439, 446-47 (Va. Ct. App. 1999); Vann v. Commonwealth, 544 S.E.2d 879, 882-83 (Va. Ct.

App. 2001)).

The M’Naghten Rule requires the defendant to prove that, because of a disease of
the mind, he either did not know the nature and quality of his act or did not know
that the act was wrong. See Price v. Commonwealth, 228 Va. 452, 457, 323
S.E.2d 106, 108-09 (1984).

KK

The irresistible impulse defense is available when the accused’s mind has become
so impaired by disease that he is totally deprived of the mental power to control or
restrain his act. Bennett, 29 Va. App. at 277, 511 S.E.2d at 447 (quotation marks
omitted). Impulsivity is the essence of this definition of insanity; planning or
deliberative conduct is inconsistent with the defense. See Vann, 35 Va. App. at
314, 544 S.E.2d at 883.

 

[Dkt. No. 17-5 at 6].

The circuit court then noted that Pitt had not alleged the type of insanity he allegedly
suffered from “much less demonstrated, that he was legally insane at the time of the offense,”
and summarized Pitt’s three claims:

e that trial counsel should have investigated “Pitt’s history of mental illness,
diagnoses, hospitalizations; tr[o]uble{d] childhood; suicide attempts[;] and the
physical and sexual abuse that Pitt has suffered at the hands of a friend of the
family when he was juvenile;”

e that trial counsel should have “procured a state forensic psychiatrist to assist”
in this investigation; and

e that trial counsel should have should have moved for a psychological
evaluation to determine his competency to stand trial and his mental state at
the time of the offenses.

[Dkt. No. 17-5 at 6-7]. The circuit court found that Pitt had failed to state a claim of ineffective
assistance of counsel under either prong of Strickland v. Washington, and dismissed all three
claims finding “that Pitt [had] offered no evidence that his mental health at the time of the
offense had caused him “not to know the nature and quality of the act he was doing, or if he did
know it, he did not know what he was doing was wrong,” and that Pitt’s “failure to proffer to

proffer was fatal to his claim.” [Dkt. No. 17-5 at 7] (quoting White v. Commonwealth, 636

8
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 9 of 12 PagelD# 596

S.E.2d 353, 356 (Va. 2006) (discussing what a defendant must show to claim insanity as a
defense); citing Morva v. Warden of the Sussex I State Prison, 741 S.E.2d 781, 789 (Va. 2013)
(rejecting the petitioner’s claim that his attorney unreasonably failed to investigate and present
mitigation testimony where the petitioner “fail[ed] to proffer an affidavit from [the potential
witness] to verify that he would have testified” as the petitioner claimed he would have)
(emphasis added); Sigmon v. Dir. of the Dep’t of Corr., 739 S.E.2d 905, 910 (Va. 2013) (holding
that the petitioner had failed to prove Strickland prejudice because he had failed to provide
affidavits or other evidence to demonstrate what testimony certain “witnesses would have
provided if counsel had interviewed and subpoenaed them to testify at trial”); Muhammad v.
Warden of the Sussex I State Prison, 646 S.E.2d 182, 195 (Va. 2007) (holding the petitioner’s
failure to proffer affidavits regarding the testimony a witness would have offered was fatal to his
Strickland claims); Beaver v. Thompson, 93 F.3d 1186, 1195 (4th Cir. 1996) (“[A]n allegation of
inadequate investigation does not warrant habeas relief absent a proffer of what favorable
evidence or testimony would have been produced.”); Bassette v. Thompson, 915 F.2d 932, 940-
41 (4th Cir. 1990) (holding that the “great failing of the appellant on his claim that other
evidence should have been presented ... is the absence of a proffer of testimony from a witness or
witnesses he claims his attorney should have called”)).

Turning to the record, the circuit court found, in addition to the failure to proffer, that
Pitt’s statements during his criminal proceedings did not demonstrate that he was either insane at
the time of his offenses or incompetent to stand trial and supported its conclusion with a
discussion of the record.

Pitt did not testify at trial, but he spoke at length at the sentencing hearing and at

no time did he ask for leniency because he was not sane at the time he committed

his many offenses. Pitt stated that he had read the victim impact statements and he

apologized that he [had] made his victims feel unsafe in their homes. He stated
that he was “sincerely sorry” and claimed that he had “no malicious intent.” He

9
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 10 of 12 PagelD# 597

also offered to this Court detailed “business plans” to demonstrate that he would
be “a productive citizen of society” when ... released from incarceration. In fact,
he said he did not want to use excuses like his “past” or the fact that he was a
“troubled teen” as “crutches.”

[id.]. The circuit court found

that Pitt’s sentencing hearing testimony did not demonstrate (and Pitt does not
assert in his petition) that he did not appreciate the nature of his actions, did not
know right from wrong, or that he had an uncontrollable impulse. As such, Pitt
ha[d] failed to show that trial counsel was unreasonable in not investigating his
mental health, obtaining expert assistance, or pursuing a mental health evaluation
or that he was prejudiced by trial counsel’s decision to forgo these steps.

Pitt’s unsupported allegation that he was prejudiced by trial counsel’s alleged

ineffective assistance is not sufficient to warrant relief. Because Pitt has failed to

satisfy either prong of the Strickland test, this Court dismisses Claims 14(A),

14(B), and 14(C).
[Id. at 8].? The circuit court’s conclusions were not contrary to, or based on an unreasonable
application of, clearly established federal law as determined by the Supreme Court of the United
States. Accordingly, Pitt’s claims will be dismissed to the extent they fault trial counsel for
failing to investigate an insanity defense and obtain the services of a forensic psychiatric expert
to demonstrate that Pitt was insane at the time he committed the offenses.

Pitt also argues that trial counsel was ineffective for failing to seek an evaluation to

determine if Pitt was competent to stand trial. The state habeas court rejected this claim because

Pitt had failed to demonstrate that trial counsel had reason to believe he was not competent, and

 

? The Court notes that the testimony at trial is replete with evidence of premeditation and consciousness of guilt: Pitt
broke into homes on August 7, and 14, 2015 and then pawned items stolen from each residence tater the same day.
(4/7/16 T. at 9-10, 33-34, 42-43, 51-52, 75); he covered his face while inside a home with surveillance cameras and
fled the home after an audible alarm was activated (2/6/16 T. at 89-90); the video surveillance showed that Pitt was
wearing gloves, had armed himself with a knife, which was in his hand as he moved about the house, and that Pitt
was detained shortly after the alarm was activated at an address across the street from the home with the surveillance
camera and Pitt had black gloves and a knife on his person at that time (4/6/16 T. at 80-83, 88-89, 131-33, 136), Pitt
waived his Miranda rights and spoke with the detectives for over 60 minutes (3/17/16 T, at 38-42); Pitt admitted he
entered the home with the surveillance cameras but stated he did so only to check on the safety of the residents —
which was proven to be false by the surveillance video that showed he was wearing gloves, holding a knife, and
moving through the house and going up the stairs, and that he left only after the alarm was activated (4/6/16 T. at
176-77); after his false explanation for why he entered the home with the surveillance cameras, the detectives told
Pitt they had him on video, and the detectives took a short break—right after the detectives left the room, Pitt was
recorded as saying “F***, the got my s***.” (4/6/16 T. at 171).

10
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 11 of 12 PagelD# 598

he had failed to show that he was prejudiced by trial counsel’s actions. [Dkt. No. 17-5 at 9-10].
The state habeas court discussed the legal principles and then applied it by reference to the

record.

In determining whether a defendant is competent to stand trial, the question is
“whether [a defendant] has sufficient present ability to consult with his lawyer
with a reasonable degree of rational understanding — and whether he has rational
as well as factual understanding of the proceedings against him.” Dusky v.
United States, 362 U.S. 402, 402 (1960) (per curiam).

When determining competency, “‘[nJot every manifestation of mental illness
demonstrates incompetence to stand trial; rather, the evidence must indicate a
present inability to assist counsel or understand the charges.’” Beck v. Angelone,
261 F.3d 377, 388 (4th Cir. 2001) (citing Burket v. Angelone, 208 F.3d 172, 192
(4th Cir. 2000)). Moreover, “‘neither low intelligence, mental deficiency, nor
bizarre, volatile, and irrational behavior can be equated with mental incompetence
to stand trial.”” Id. (citing Burket, 208 F.3d at 192). Finally, “the fact that the
petitioner has been treated with anti-psychotic drugs does not per se render him
incompetent to stand trial.’” Id. (citing Burket, 208 F.3d at 192).

The circuit court then began to apply the factors discussed in Burket — that Pitt “acted in a

 

manner exhibiting competence, ” and his actions did not lead either his counsel or the court to

question his competency and held

that Pitt’s coherent and appropriate responses to all questions pre-trial and during
the sentencing proceedings is “strong evidence” that he was competent to stand
trial. See Carriger v. Stewart, 95 F.3d 755, 764 n.20 (9th Cir. 1996), vacated on
other grounds, 132 F.3d 463 (4th Cir. 1997) (coherence of petitioner’s testimony
showed that he was competent to stand trial). Throughout the pre-trial colloquy
his replies to this Court’s questions were “clear and responsive.” See Beck, 261
F.3d at 388.

Another probative factor is the absence of any behavior on the part of Pitt that
would lead trial counsel to question his competency. Id. (citing Burket, 208 F.3d
at 192-93 (that counsel did not raise the issue of competency provided powerful
evidence that petitioner was competent)). In Hernandez v. Ylst, 930 F.2d 714,
718 (9th Cir. 1991), the court placed great emphasis on the fact that counsel
concluded that the prisoner was competent. The court said, “[W]hile the opinion
of Hernandez’s counsel certainly is not determinative, a defendant’s counsel is in
the best position to evaluate a client’s comprehension of the proceedings.” See
also Barfield v. Woodward, 748 F.2d 844, 851 (4th Cir. 1984) (trial counsel’s
affidavit and transcripts of trial indication prisoner’s understanding clearly
indicated legal competency).

1
Case 1:20-cv-01054-TSE-IDD Document 21 Filed 05/25/21 Page 12 of 12 PagelD# 599

The circuit concluded its analysis by noting, as with the claims involving counscl’s failure to

investigate his insanity at the time of the offense, that Pitt had

not put forth any evidence showing he was incompetent to stand trial or assist in
his defense. Without such cvidence, he cannot prevail. See Beck, 261 F.3d at 390
91 (finding evidence that Beck “has a fairly severe learning disability with an 10
in the low average range” was not sufficient to show the petitioner was
incompetent when he entered his guilty plea). This failure to offer evidence that
the petitioner was actually incompetent at the time of his trial is fatal to his
claims. See id.; see also Muhammad, 274 Va. at 18, 646 S.E.2d at 195 (barring
claim under Strickland where Muhammad “failed to articulate any factual basis”
upon which the court could conclude he was prejudiced).

 

(Dkt, No. 17-5 at 8-9].? The circuit court's findings were not bascd on an unreasonable
determination of the facts, and its conclusions were not contrary to, or based on an unreasonable
application of, clearly established federal law as determined by the Supreme Court of the United
States. Accordingly, Pitt’s claim that he was prejudiced by trial counsel’s allegedly unreasonable
failurc to investigate his competence to stand trial will be dismissed.

VI. Conclusion

For the foregoing reasons, the motion to dismiss the petition must be granted and the

 
 
   

petition must be digmissed with prejudice and an appropriate Ordcr shall issue.*
Entered this cf day of , 2021.

Alexandria, Virginia T. S. Ellis, JIL

United States

 

? See 4/6/16 Tr. at 12-14 (plea colloquy); 5/19/16 Tr. at 22-25 (allocution). The sentencing ecding also refers to
Pitt's participation in aumerous programs at the jail and that he prepared a business plan for himself if released. Pitt
was also conscious at sentencing that he had additional sentencing events due to parole and probation violation
proceedings. The record has a substantial basis upon which the circuit court could conclude that Pit had a “rational
understanding” and a “rational ay well ax factual understanding of the proccedings against him,” that he had heen
able to assist consul in his defense, and that he acted in a “manner exhibiting competence.” See, Supra at 10-11.

* An appeal may not be taken from the final order in a § 2254 proceeding unless a judge issues a certificate of
appealability (“COA"). 28 U.S.C. § 2253(¢)(1){A). A COA will not issue unless a prisoner makes “a substantial
showing of the denial of a constitutional right.” 28 U.S.C. § 2253(¢}(2). This requirement is satisfied only when
“ceasonable jurists could debate whether (or, for that matter, agree that) the petition should have been resolved in a
different manner or that the issues presented were ‘adequate to deserve encouragement to procced further."” Slack v_
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n. 4 (1983)). Petitioner fails to
meet this standard.

12
